Citation Nr: 1134474	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-07 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include attention deficit disorder (ADD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from May 2002 and September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in March 2007.  A statement of the case was issued in January 2008, and a substantive appeal was received in March 2008.  

On substantive appeal the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  A hearing was scheduled for September 2008, but in a letter received in August 2008, the Veteran's representative at the time requested that the hearing be rescheduled.  Per the request, a hearing was rescheduled for January 2009.  In a March 2009 letter, the Veteran's current representative noted that the Veteran was unable to attend due to unforeseen circumstances, and asked that the hearing be rescheduled.  As a result, another hearing was rescheduled for June 2010.  However, the Veteran failed to appear.

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Service treatment records show a diagnosis of depression.  Accordingly, the original issue of entitlement to service connection for ADD has been redescribed as reflected on the first page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A January 2002 private treatment record shows that the Veteran had complained of depression prior to service.  An assessment of probable depression was provided and ADD was ruled out.  He was treated with medication.  An August 2002 service treatment record shows that there was supporting documentation showing that depression preexisted service.  Another August 2002 service treatment record shows "Depression vs Attention Deficit Disorder".  An additional August 2002 service treatment record shows that the Veteran was identified at the 11th week of his initial enlistment training as having an EPTS (existing prior to service) condition.  It was recommended that the Veteran be separated from service.  The assessment was "Depression-vs-Attention Deficit Disorder."  

It appears from the statement of the case that the RO has denied on the basis that ADD is a congenital defect.  Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90. 

However, the medical basis for finding ADD to be a congenital defect (versus a congenital disease) is not clear.  Moreover, the question of a link between any current depression and service must be medically developed.  Under the circumstances, a VA examination and appropriate opinions are necessary before the Board may undertake appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA psychiatric.  The Veteran's claims file must be provided to the examiner for review.  All appropriate testing should be performed.  The examiner should clearly report whether current diagnoses of attention deficit disorder and/or depression are warranted.  

If ADD is diagnosed, the examiner should clearly indicate whether it is a congenital defect or a congenital disease.  If it is not congenital in nature (but can be acquired), the examiner should so state. 

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  If ADD is a congenital disease (as opposed to a congenital defect) is it at least as likely as not (a 50% or higher degree of probability) that the ADD increased in severity during service?  

b)  If ADD is an acquired disorder (as opposed to congenital), is it at least as likely as not that it increased in severity during service?

c)  If there is a current diagnosis of depression, is it at least as likely as not (a 50% or higher degree of probability) that the depression was first manifested during service or, if it preexisted service, did it increase in severity during service?

A rationale should be provided.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




